Wedell, J.
(concurring): This is the kind of case that clearly emphasizes some of the inadequacies, and, in my opinion it may fairly be said, some of the injustices, of the workmen’s compensation act. To my knowledge no sound reason has yet been suggested for not amending the pertinent provisions of the act so as to make them more equitable to both the employee and employer.
Notwithstanding the able brief of counsel for appellants, which has been studied with care, I find myself unable to devise any different measure of compensation, based on the provisions of the act, than that stated in the opinion. I, however, concur only for the reason that studious consideration leaves me no alternative.